Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2018/0227872 A1) in view of Li et al. (U.S. Pub No. 2017/0288972 A1) hereinafter Xu.



15. Li teaches a User Equipment (UE) comprising: transmitting and receiving circuitry configured  [par 0015, 0193, The UE 100 may request an active timer value from the AMF 104, by way of non-limiting example, when the UE 100 indicates a MICO mode preference to the AMF 104. If an active timer value is requested by the UE 100, the AMF 104 may take the requested active timer value into account when determining the active timer value actually allocated to the UE 100. The AMF 104 may also take the requested active timer value into account when determining a value for the state transition timer. In some examples, when an active timer value is requested by the UE 100, it implicitly indicates that MICO mode is preferred by the UE 100;  and a controller configured to, in a case that the  timer value indicates neither zero nor deactivated[par 0108, the UE 100 can be assigned to the MO-only mode and the timer can be set to a value such that the UE 100 will perform its periodic registration before the expected communication activity takes place], start a timer with the timer value based on Single-Network Slice Selection Assistance Information (S-NSSAI) [par 0017, 0092, 0120, a method for managing a connection of a UE to a network, comprising actions at the UE of: transitioning into a state of connection with the network and starting a timer having a duration obtained from an AMF in the network. Step 122 can be performed when a SUP is included or when the 5G-GUTI does not indicate a valid AMF 104, 106. In this optional step 122, the (R)AN 102, based on Access Technology (AT) (or more specifically a Radio AT (RAT)) and NSSAI, if available, selects an AMF 104. In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G- GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO- only/MICO mode indicator, and/or periodic registration update timer. A 5G-GUTI is included if the AMF 104 allocates a new 5G-GUTI].
 	Li fail to show receiving from a Session Management Function (SMF), identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected, the identification information further indicating a timer value; to receiving a timer value from a Session Management Function (SMF) and to not transmit a Protocol Data Unit (PDU) session establishment request message until the timer expires.
 	In an analogous art Xu receiving from a Session Management Function (SMF) [par 0069, Upon receipt of this reselection notification the SMF 1108 determines 1122 or evaluates the UPF to which migration the UE PDU sessions is to occur. The SMF 1108 sends a migration request to the UE 1102 to migrate or redirect new traffic to the new PDU session and second UPF], identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected, the identification information further indicating a timer value [par 0063, 0066, in instances where a prior indication from the network that the active PDU session needs to be redirected is not send and a UE sends a request for an additional PDU session to the domain network (DN), the network will reject the UE's request for an additional PDU session. Initially, the network can indicate to the UE that traffic on one of the UE's active PDU sessions needs to be redirected. This indication can result in the network initiating a mitigation timer and indicating the timer value to the UE], to receiving a timer value from a Session Management Function (SMF) and to not transmit a Protocol Data Unit (PDU) session establishment request message until the timer expires [par 0069-0072, Upon receipt of this reselection notification the SMF 1108 determines 1122 or evaluates the UPF to which migration the UE PDU sessions is to occur. The SMF 1108 sends a migration request to the UE 1102 to migrate or redirect new traffic to the new PDU session and second UPF. In some embodiments, this SMF request can include the migration trigger, condition or criteria. For example the request can include the timer data, traffic volume threshold value or other condition or criteria for evaluation of migration as would be readily understood by a worker skilled in the art. The SMF 1108 will determine if one or more migration criteria have been reached 1126. For example, a migration criteria can be dependent on the expiry of the migration timer, reaching a traffic volume threshold (e.g. previously exiting flows have stopped or diminished to a certain level) or other criteria for evaluating use of the first UPF, as would be readily understood].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Xu because this provides systems and methods for service and session continuity in software defined topology management.


16. Li creates a communication method performed by a User Equipment (UE), the communication method comprising: receiving [par 0015, 0193, The UE 100 may request an active timer value from the AMF 104, by way of non- limiting example, when the UE 100 indicates a MICO mode preference to the AMF 104. If an active timer value is requested by the UE 100, the AMF 104 may take the requested active timer value into account when determining the active timer value actually allocated to the UE 100. The AMF 104 may also take the requested active timer value into account when determining a value for the state transition timer. In some examples, when an active timer value is requested by the UE 100, it implicitly indicates that MICO mode is preferred by the UE 100]; the identification information further indicating a timer value; and in a case that the timer value indicates neither zero nor deactivated [par 0108, the UE 100 can be assigned to the MO-only mode and the timer can be set to a value such that the UE 100 will perform its periodic registration before the expected communication activity takes place], starting a timer with the timer value based on Single-Network Slice Selection Assistance Information (S-NSSAI) [par 0017, 0092, 0120, a method for managing a connection of a UE to a network, comprising actions at the UE of: transitioning into a state of connection with the network and starting a timer having a duration obtained from an AMF in the network. Step 122 can be performed when a SUP is included or when the 5G-GUTI does not indicate a valid AMF 104, 106. In this optional step 122, the (R)AN 102, based on Access Technology (AT) (or more specifically a Radio AT (RAT)) and NSSAI, if available, selects an AMF 104. In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G- GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO- only/MICO mode indicator, and/or periodic registration update timer. A 5G-GUTI is included if the AMF 104 allocates a new 5G-GUTI], wherein the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE [par 0091, In some embodiments, if the UE 100 is already registered via a non-3GPP access in a public land mobile network (PLMN) different from the PLMN of the 3GPP access, the UE 100 is configured to refrain from providing the UE Temporary ID allocated by the AMF 104, 106 during the registration procedure over the non-3GPP access. Security parameters transmitted in this message may be used for Authentication and integrity protection. NSSAI indicates the Network Slice Selection Assistance Information].
 	Li fail to show receiving from a Session Management Function (SMP), identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected, and not transmitting a Protocol Data Unit (PDU) session establishment request message until the timer expires. 
 	In an analogous art XU receiving from a Session Management Function (SMP) [par 0069, Upon receipt of this reselection notification the SMF 1108 determines 1122 or evaluates the UPF to which migration the UE PDU sessions is to occur. The SMF 1108 sends a migration request to the UE 1102 to migrate or redirect new traffic to the new PDU session and second UPF], identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected[par 0063, 0066, in instances where a prior indication from the network that the active PDU session needs to be redirected is not send and a UE sends a request for an additional PDU session to the domain network (DN), the network will reject the UE's request for an additional PDU session. Initially, the network can indicate to the UE that traffic on one of the UE's active PDU sessions needs to be redirected. This indication can result in the network initiating a mitigation timer and indicating the timer value to the UE], and not transmitting a Protocol Data Unit (PDU) session establishment request message until the timer par 0069-0072, Upon receipt of this reselection notification the SMF 1108 determines 1122 or evaluates the UPF to which migration the UE PDU sessions is to occur. The SMF 1108 sends a migration request to the UE 1102 to migrate or redirect new traffic to the new PDU session and second UPF. In some embodiments, this SMF request can include the migration trigger, condition or criteria. For example the request can include the timer data, traffic volume threshold value or other condition or criteria for evaluation of migration as would be readily understood by a worker skilled in the art. The SMF 1108 will determine if one or more migration criteria have been reached 1126. For example, a migration criteria can be dependent on the expiry of the migration timer, reaching a traffic volume threshold (e.g. previously exiting flows have stopped or diminished to a certain level) or other criteria for evaluating use of the first UPF, as would be readily understood].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Xu because this provides systems and methods for service and session continuity in software defined topology management.


Response to Arguments


Therefore, Applicant respectfully submits that “the RQ timer value” in Jheng cannot be “indicated” in “identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected” because a PDU 
Based on the above, it is respectfully submitted that Jheng does not disclose or teach “transmitting and receiving circuitry configured to receive, from a Session Management Function (SMP), identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected, the identification information further indicating a timer value,” as recited in amended independent claim 15.
Therefore, it is also submitted that Jheng does not disclose or teach “in a case that the timer value indicates neither zero nor deactivated, start a timer with the timer value based on Single-Network Slice Selection Assistance Information (S-NSSAJ), and to not transmit a Protocol Data Unit (PDU) session establishment request message until the timer expires,” as recited in amended independent claim 15. Independent claim 16 is amended to include features similar to those in amended independent claim 15. Thus, for at least reasons presented above with regard to amended independent claim 15, Applicant respectfully submits that amended independent claim 16 is also patentably novel and inventive over Li and Jheng.

The applicant’s argument is moot in view of newly rejected claims. Analogous art XU shows receiving from a Session Management Function (SMF), identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

				/SYED ALI/                                           Primary Examiner, Art Unit 2468